Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/175,494 filed on 02/12/2021. 
Claims 1 – 58, 65 and 71 – 72 are cancelled.
Claims 73 – 81 are added as new.
Claims 59 – 64, 66 – 70 and 73 – 81 are pending and ready for examination.


Priority
This  application  claims  priority  to  International  Application  no. PCT/CN2020/074943, filed on February 12, 2020.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 59 – 64, 66 – 70 and 73 – 81 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (Rahman hereinafter referred to Rahman) (US  2020/0336998 A1, relies on US provisional application no. 62/938,631 that properly supports all citation) in view of Wang et al. (Wang hereinafter referred to Wang) (US 2020/0383062 A1, relies on US provisional application no. 62/887,478 that properly supports all citation).

Regarding claim 59, Rahman teaches (Title, CAPABILITY SIGNALING TO ENABLE FULL POWER UPLINK TRANSMISSION) a method for operating user equipment (UE) (Abstract, method for operating a user equipment (UE)), comprising: 
transmitting, to a base station (BS), capability information for the UE (Abstract, and Fig.14, step 1402. [0348], transmitting, to a base station (BS), UE capability information including a full power transmission capability of the UE), the capability information including a first capability for a first number of ports and a second capability for a second number of ports ([0138], capability signaling is reported by only when the UE is non-coherent (NC) or partial coherent (PC). Table 14, UE capability reporting provides number of antenna ports (2Tx and 4Tx) and corresponding codebookSubset. Here, 2Tx is a second number of ports and 4Tx is a first number of ports; therefore, UE capability indicates a first and a second number of ports), the second number of ports being less than the first number of ports (Here, the second number of ports 2Tx is less than the first number of ports 4Tx); 
receiving, from the BS, a radio resource control (RRC) message for configuring the UE for full power uplink transmission ([0294], gNB or network (NW) configures the full power UL transmission to the UE via higher layer signaling; Fig.14, step 1404. [0349], the UE receives, from the BS, configuration information for a physical uplink shared channel (PUSCH) transmission. Here, PUSCH transmission is an uplink transmission), wherein the RRC message includes at least one sounding reference signal (SRS) resource ([0175], The gNB measures SRS ports and indicates SRI/TPMI to the UE for UL transmission; the type of SRS is configured via higher layer RRC signaling; [0302], When the UE is configured with multiple SRS resources with at least two SRS resources with different number of SRS ports, then the SRI is indicated/configured via higher layer (e.g., RRC) signaling. Therefore, higher layer signaling/ RRC message including at least one (SRS) resource is received from the base station for configuring the UE for full power uplink transmission) including the number of ports ([0323], if the UE reports both ‘nonCoherent’ and ‘partialAndNonCoherent’, then one of the two codebook is configured via higher layer (RRC) signaling. Therefore, RRC signaling/ message indicates SRS resource including a number of ports); and 
transmitting, to the BS, uplink data using a physical uplink shared channel (PUSCH) based on the RRC message (Fig.14, step 1410. [0352], UE transmits, to the BS, the PUSCH transmission with the determined power level; [0353], The power level corresponds to full power based on the TPMI being included in the group of full power TPMIs, and the TPMI indicates a precoding matrix and a number of layers for the PUSCH transmission. As mentioned above, the RRC message indicates TPMI to the UE for UL transmission; therefore, uplink data is transmitted using PUSCH based on the RRC message).
Rahman does not specifically teach
message includes at least one sounding reference signal (SRS) resource including the second number of ports.
However, Wang teaches a method (Title, POWER SCALING FOR UPLINK FULL POWER TRANSMISSIONS IN NEW RADIO SYSTEMS), comprising:
receiving, from the BS, a message for configuring the UE for full power uplink transmission, wherein the message includes at least one sounding reference signal (SRS) resource (Fig.3, 305. [0108], receiving a message that containing SRS configuration information that includes an indication of multiple SRS resources) including the second number of ports ([0108], each respective SRS resource is associated with a respective antenna port of the UE for a first mode of full power uplink operation, or the multiple SRS resources are associated with multiple antenna ports of the UE for a second mode of full power uplink operation. Here, the SRS resource is associated with a respective antenna port (i.e. second number of ports) of the UE for a first mode of full power uplink operation; therefore, the UE receives a message including SRS resource for configuring the UE for full power uplink transmission, wherein the SRS resource includes a second number of port).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahman as mentioned above and further incorporate the teaching of Wang. The motivation for doing so would have been to provide methods, systems, and storage media for power scaling for uplink full power transmissions in which power scaling factor could be reused (Wang, Abstract and [0055]).

Regarding claim 64, Rahman teaches (Title, CAPABILITY SIGNALING TO ENABLE FULL POWER UPLINK TRANSMISSION) a user equipment (UE) (Abstract, method for operating a user equipment (UE); Fig.3 and [0057], UE 116), comprising: 
one or more processors (Fig.3 and [0058], processor 340); and 
memory (Fig.3 and [0058], memory 360) storing instructions that, when executed by the one or more processors (Fig.3 and [0064], The memory 360 is coupled to the processor 340. Part of the memory 360 could include a random access memory (RAM), and another part of the memory 360 could include a Flash memory or other read-only memory (ROM)), cause the one or more processors to perform operations (Fig.3 and [0062] The processor 340 is capable of executing processes and programs resident in the memory 360) comprising:
transmitting, to a base station (BS), capability information for the UE (Abstract, and Fig.14, step 1402. [0348], transmitting, to a base station (BS), UE capability information including a full power transmission capability of the UE), the capability information including a first capability for a first number of ports and a second capability for a second number of ports ([0138], capability signaling is reported by only when the UE is non-coherent (NC) or partial coherent (PC). Table 14, UE capability reporting provides number of antenna ports (2Tx and 4Tx) and corresponding codebookSubset. Here, 2Tx is a second number of ports and 4Tx is a first number of ports; therefore, UE capability indicates a first and a second number of ports), the second number of ports being less than the first number of ports (Here, the second number of ports 2Tx is less than the first number of ports 4Tx); 
receiving, from the BS, a radio resource control (RRC) message for configuring the UE for full power uplink transmission ([0294], gNB or network (NW) configures the full power UL transmission to the UE via higher layer signaling; Fig.14, step 1404. [0349], the UE receives, from the BS, configuration information for a physical uplink shared channel (PUSCH) transmission. Here, PUSCH transmission is an uplink transmission), wherein the RRC message includes at least one sounding reference signal (SRS) resource ([0175], The gNB measures SRS ports and indicates SRI/TPMI to the UE for UL transmission; the type of SRS is configured via higher layer RRC signaling; [0302], When the UE is configured with multiple SRS resources with at least two SRS resources with different number of SRS ports, then the SRI is indicated/configured via higher layer (e.g., RRC) signaling. Therefore, higher layer signaling/ RRC message including at least one (SRS) resource is received from the base station for configuring the UE for full power uplink transmission) including the number of ports ([0323], if the UE reports both ‘nonCoherent’ and ‘partialAndNonCoherent’, then one of the two codebook is configured via higher layer (RRC) signaling. Therefore, RRC signaling/ message indicates SRS resource including a number of ports); and 
transmitting, to the BS, uplink data using a physical uplink shared channel (PUSCH) based on the RRC message (Fig.14, step 1410. [0352], UE transmits, to the BS, the PUSCH transmission with the determined power level; [0353], The power level corresponds to full power based on the TPMI being included in the group of full power TPMIs, and the TPMI indicates a precoding matrix and a number of layers for the PUSCH transmission. As mentioned above, the RRC message indicates TPMI to the UE for UL transmission; therefore, uplink data is transmitted using PUSCH based on the RRC message).
Rahman does not specifically teach
message includes at least one sounding reference signal (SRS) resource including the second number of ports.
However, Wang teaches a method (Title, POWER SCALING FOR UPLINK FULL POWER TRANSMISSIONS IN NEW RADIO SYSTEMS), comprising:
receiving, from the BS, a message for configuring the UE for full power uplink transmission, wherein the message includes at least one sounding reference signal (SRS) resource (Fig.3, 305. [0108], receiving a message that containing SRS configuration information that includes an indication of multiple SRS resources) including the second number of ports ([0108], each respective SRS resource is associated with a respective antenna port of the UE for a first mode of full power uplink operation, or the multiple SRS resources are associated with multiple antenna ports of the UE for a second mode of full power uplink operation. Here, the SRS resource is associated with a respective antenna port (i.e. second number of ports) of the UE for a first mode of full power uplink operation; therefore, the UE receives a message including SRS resource for configuring the UE for full power uplink transmission, wherein the SRS resource includes a second number of port).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahman as mentioned above and further incorporate the teaching of Wang. The motivation for doing so would have been to provide methods, systems, and storage media for power scaling for uplink full power transmissions in which power scaling factor could be reused (Wang, Abstract and [0055]).

Regarding claim 66, Rahman teaches (Title, CAPABILITY SIGNALING TO ENABLE FULL POWER UPLINK TRANSMISSION) a method for a base station (Fig.15 and [0360], method 1500 is performed by a base station (BS)), comprising: 
receiving, from a user equipment (UE), capability information for the UE (Fig.15, step 1502. [0361], receives, from a user equipment (UE), UE capability information including a full power transmission capability of the UE), the capability information including a first capability for a first number of ports and a second capability for a second number of ports ([0138], capability signaling is reported by only when the UE is non-coherent (NC) or partial coherent (PC). Table 14, UE capability reporting provides number of antenna ports (2Tx and 4Tx) and corresponding codebookSubset. Here, 2Tx is a second number of ports and 4Tx is a first number of ports; therefore, UE capability indicates a first and a second number of ports), the second number of ports being less than the first number of ports (Here, the second number of ports 2Tx is less than the first number of ports 4Tx); 
transmitting, to the UE, a radio resource control (RRC) message for configuring the UE for full power uplink transmission ([0294], gNB or network (NW) configures the full power UL transmission to the UE via higher layer signaling; Fig.15, step 1506. [0363], BS transmits, to the UE, the configuration information for the PUSCH transmission. Here, PUSCH transmission is an uplink transmission), wherein the RRC message includes at least one sounding reference signal (SRS) resource ([0175], The gNB measures SRS ports and indicates SRI/TPMI to the UE for UL transmission; the type of SRS is configured via higher layer RRC signaling; [0302], When the UE is configured with multiple SRS resources with at least two SRS resources with different number of SRS ports, then the SRI is indicated/configured via higher layer (e.g., RRC) signaling. Therefore, higher layer signaling/ RRC message including at least one (SRS) resource is transmitted to the UE for configuring the UE for full power uplink transmission) including the number of ports ([0323], if the UE reports both ‘nonCoherent’ and ‘partialAndNonCoherent’, then one of the two codebook is configured via higher layer (RRC) signaling. Therefore, RRC signaling/ message indicates SRS resource including a number of ports); and 
receiving, from the UE, uplink data using a physical uplink shared channel (PUSCH) based on the RRC message (Fig.15, step 1508. [0364], BS receives, from the UE, the PUSCH transmission, the PUSCH transmission transmitted with a power level; [0365], The power level corresponds to full power based on the TPMI being included in the group of full power TPMIs, and the TPMI indicates a precoding matrix and a number of layers for the PUSCH transmission. As mentioned above, the RRC message indicates TPMI to the UE for UL transmission; therefore, uplink data is received using PUSCH based on the RRC message).
Rahman does not specifically teach
message includes at least one sounding reference signal (SRS) resource including the second number of ports.
However, Wang teaches a method (Title, POWER SCALING FOR UPLINK FULL POWER TRANSMISSIONS IN NEW RADIO SYSTEMS), comprising:
transmitting, to the UE, a message for configuring the UE for full power uplink transmission, wherein the message includes at least one sounding reference signal (SRS) resource (Fig.3, 305. [0108], performed by a user equipment (UE); receiving a message that containing SRS configuration information that includes an indication of multiple SRS resources. Therefore, a message is transmitted to the UE) including the second number of ports ([0108], each respective SRS resource is associated with a respective antenna port of the UE for a first mode of full power uplink operation, or the multiple SRS resources are associated with multiple antenna ports of the UE for a second mode of full power uplink operation. Here, the SRS resource is associated with a respective antenna port (i.e. second number of ports) of the UE for a first mode of full power uplink operation; therefore, the UE receives a message including SRS resource for configuring the UE for full power uplink transmission, wherein the SRS resource includes a second number of port).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Rahman as mentioned above and further incorporate the teaching of Wang. The motivation for doing so would have been to provide methods, systems, and storage media for power scaling for uplink full power transmissions in which power scaling factor could be reused (Wang, Abstract and [0055]).

Regarding claims 60, 77 and 67, combination of Rahman and Wang teaches all the features with respect to claims 59, 64 and 66, respectively as outlined above.
Rahman further teaches 
wherein the first capability comprises an indication of one or more transmit precoding matrix indicators (TPMIs) for full power transmission using the first number of ports, and wherein the second capability comprises an indication of one or more TPMIs for full power transmission using the second number of ports ([0007], UE capability information including a full power transmission capability of the UE, wherein the full power transmission capability of the UE includes a parameter S to indicate a group of full power transmit precoding matrix indicators (TPMIs); [0138], for 2 and 4 antenna ports at the UE, and the B-bit signaling indicates TPMIs or TPMI groups comprising vectors from a group (G) as shown in Table 14. As mentioned above, Table 14 indicates the first capability (4 antenna ports) and the second capability (2 antenna ports) of UE; therefore, the capabilities indicate TPMIs for full power transmission using the ports).

Regarding claims 61, 78 and 68, combination of Rahman and Wang teaches all the features with respect to claims 59, 64 and 66, respectively as outlined above.
Rahman further teaches 
wherein the second capability comprises an indication of a TPMI group for the second number of ports ([0007], UE capability information including a full power transmission capability including a parameter S to indicate a group of full power transmit precoding matrix indicators (TPMIs); [0138], for 2 and 4 antenna ports at the UE, and the B-bit signaling indicates TPMIs or TPMI groups comprising vectors from a group (G) as shown in Table 14. As mentioned above, Table 14 indicates the second capability (2 antenna ports) of UE; therefore, the second capability comprises an indication of a TPMI group for the second number of ports).
Rahman does not specifically teach
wherein the SRS resource is mapped to the TPMI group.
However, Wang teaches
wherein the SRS resource is mapped to the TPMI group ([0029], FIG. 4A and FIG. 4B shows the codebook and TPMI (Transmission Precoding Matrix Index) mapping for two antenna ports with one layer and two layers transmission respectively; [0055], for Mode 1 operation, the UE is configured with multiple SRS resources with the same number of antenna ports, and a new codebook subset is introduced, which includes antenna selection TPMIs. As the SRS resource corresponds to antenna ports and the codebook subset provides antenna selection TPMIs (i.e. TPMI group), wherein the TMPI group and the codebook subset is mapped; therefore, it is obvious that the SRS resource is mapped to the TPMI group).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Rahman and Wang as mentioned in claims 59, 64 and 66 and further incorporate the teaching of Wang. The motivation for doing so would have been to provide methods, systems, and storage media for power scaling for uplink full power transmissions in which power scaling factor could be reused (Wang, Abstract and [0055]).

Regarding claims 62, 79 and 69, combination of Rahman and Wang teaches all the features with respect to claims 59, 64 and 66, respectively as outlined above.
Rahman further teaches 
wherein the RRC message configures the UE for full power uplink transmission ([0294], gNB or network (NW) configures the full power UL transmission to the UE via higher layer signaling; [0175], The gNB measures SRS ports and indicates SRI/TPMI to the UE for UL transmission; the type of SRS is configured via higher layer RRC signaling) based on the second capability ([0107], UL codebook design is dependent on whether or not the UE is capable to transmit UL data (PUSCH) using all of, or a subset of antenna ports; e.g. the UE is capable of at least one of full-coherent (all antenna ports), partial-coherent (a subset of antenna ports), or non-coherent UL transmission (a single antenna port) to transmit a layer in UL; [0122], a UE reports, via UE capability signaling, whether it is capable of full power UL transmission for codebook-based UL transmission. [0323], if the UE reports both ‘nonCoherent’ and ‘partialAndNonCoherent’, then one of the two codebook is configured via higher layer (RRC) signaling. Here, one of the codebook is based on one of the capabilities of the UE; therefore, it is considered that the RRC message is based on the second capability).

Regarding claims 63, 80 and 70, combination of Rahman and Wang teaches all the features with respect to claims 59, 64 and 66, respectively as outlined above.
Rahman further teaches 
wherein the RRC message includes a second SRS resource ([0175], The gNB measures SRS ports and indicates SRI/TPMI to the UE for UL transmission; the type of SRS is configured via higher layer RRC signaling) with the first number of ports ([0107], UL codebook design is dependent on whether or not the UE is capable to transmit UL data (PUSCH) using all of, or a subset of antenna ports; [0122], a UE reports, via UE capability signaling, whether it is capable of full power UL transmission for codebook-based UL transmission. [0323], if the UE reports both ‘nonCoherent’ and ‘partialAndNonCoherent’, then one of the two codebook is configured via higher layer (RRC) signaling. Here, one of the codebook is based on one of the capabilities of the UE; therefore, it is considered that the RRC message includes a second SRS resource with the first capability (i.e. first number of ports)).

Regarding claim 73, combination of Rahman and Wang teaches all the features with respect to claim 66 as outlined above.
Rahman further teaches 
determining that the UE supports full power uplink transmission using the second number of ports based on receipt of the second capability information for the second number of ports (Fig.15 and [0361], UE capability information including a full power transmission capability of the UE; [0138], capability signaling is reported by only when the UE is non-coherent (NC) or partial coherent (PC). Table 14, UE capability reporting provides number of antenna ports (2Tx and 4Tx) and corresponding codebookSubset. As mentioned above, 2Tx is the second number of ports; therefore, UE capability information for the second number of ports is for full power uplink transmission) that is less than the first number of ports (As mentioned above, the second number of ports 2Tx is less than the first number of ports 4Tx).

Regarding claim 74, combination of Rahman and Wang teaches all the features with respect to claim 73 as outlined above.
Rahman further teaches 
wherein determining that the UE supports full power uplink transmission using the second number of ports includes determining that the UE supports full power uplink transmission (Fig.15 and [0361], UE capability information including a full power transmission capability of the UE; [0138], capability signaling is reported by only when the UE is non-coherent (NC) or partial coherent (PC). Table 14, UE capability reporting provides number of antenna ports (2Tx and 4Tx) and corresponding codebookSubset. As mentioned above, 2Tx is the second number of ports; therefore, UE capability information for the second number of ports is for full power uplink transmission) for multiple transmit precoding matrix indicators (TPMIs) of a particular rank ([0158], TPMIs or TPMI groups comprising (rank 1) vector. Here, full power uplink transmission is for TPMIs of a particular rank 1) or for a particular TPMI of the particular rank (Due to alternative language “or” in the claim, examiner addresses one limitation only).

Regarding claims 75 and 81, combination of Rahman and Wang teaches all the features with respect to claims 59 and 64, respectively as outlined above.
Rahman further teaches 
wherein transmission of the second capability information for the second number of ports that is less than the first number of ports (As mentioned above, the second number of ports 2Tx is less than the first number of ports 4Tx) comprises an indication that the UE supports full power uplink transmission using the second number of ports (Fig.15 and [0361], UE capability information including a full power transmission capability of the UE; [0138], capability signaling is reported by only when the UE is non-coherent (NC) or partial coherent (PC). Table 14, UE capability reporting provides number of antenna ports (2Tx and 4Tx) and corresponding codebookSubset. As mentioned above, 2Tx is the second number of ports; therefore, UE capability information for the second number of ports is for full power uplink transmission).

Regarding claim 76, combination of Rahman and Wang teaches all the features with respect to claim 59 as outlined above.
Rahman further teaches 
wherein transmission of the second capability information for the second number of ports that is less than the first number of ports (As mentioned above, the second number of ports 2Tx is less than the first number of ports 4Tx) comprises an indication that the UE supports full power uplink transmission (Fig.15 and [0361], UE capability information including a full power transmission capability of the UE; [0138], capability signaling is reported by only when the UE is non-coherent (NC) or partial coherent (PC). Table 14, UE capability reporting provides number of antenna ports (2Tx and 4Tx) and corresponding codebookSubset. As mentioned above, 2Tx is the second number of ports; therefore, UE capability information for the second number of ports is for full power uplink transmission) for multiple transmit precoding matrix indicators (TPMIs) of a particular rank ([0158], TPMIs or TPMI groups comprising (rank 1) vector. Here, full power uplink transmission is for TPMIs of a particular rank 1) or for a particular TPMI of the particular rank (Due to alternative language “or” in the claim, examiner addresses one limitation only).



Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
PARK et al. (Pub. No. US 2020/0266867 A1) – “METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING UPLINK DATA IN WIRELESS COMMUNICATION SYSTEM” discloses a method and a device for transmitting a message in an initial access procedure by a user equipment (UE) in a wireless communication system, in which a UE may transmit to a base station capability information associated with transmission power of the UE and the information may include a subset including at least one transmit precoding matrix indicator (TPMI) supported by the UE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474